 



Exhibit 10.1
C. J. QUEENAN, jr.
HENRY W. QLIVER BUILDING
535 SMITHFIELD STREET
PITTSBURGH, PA 15222-2312

     
queenan@kl.com
  (412) 355-6436
 
  Fax: (412) 355.8307

August 4, 2005
Dear Robert:
     This letter is written to confirm that by reason of the action taken by the
Personnel and Compensation Committee on August 3, 2005, your “Base Salary” for
all purposes of the Amended and Restated Employment Agreement dated as of
April 25, 2001, with Teledyne Technologies Incorporated is $700,000 effective
September 1, 2005.
Sincerely,
(0s- Dr. Robert Mehrabian) [v11488v1148800.gif]
CJQir/djw
Dr. Robert Mehrabian
5388 Baseline Avenue
Santa Ynez, CA 93460-9346

25